Citation Nr: 1411689	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  94-39 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizophrenia.    


REPRESENTATION

Appellant represented by:	Salvador Medina De La Cruz, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk
INTRODUCTION

The Veteran served on active duty from June 1951 to May 1954. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a May 1993 rating decision by the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO did not reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder.  A timely appeal was noted from that decision.  By a decision dated May 1996, the Board granted the Veteran's application to reopen his previously denied claim and remanded the matter to the RO for additional development. 

In November 1994, the Veteran testified at a hearing before a decision review officer (DRO).  A copy of the transcript is in the file and has been reviewed. 

In August 2002, the Board denied entitlement to service connection for an acquired psychiatric disorder.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2003, a Joint Motion for an Order Vacating the Board Decision (Joint Motion) was brought before the Court.  In an Order dated that same month, the Court vacated the August 2002 Board decision pursuant to the Joint Motion, and remanded the case to the Board for readjudication consistent with its Order. 

The Board again denied entitlement to service connection for an acquired psychiatric disorder in a decision dated June 2007.  The Veteran subsequently appealed that decision to the Court.  In November 2009, a Joint Motion was brought before the Court.  In an Order dated that same month, the Court vacated the June 2007 Board decision pursuant to the Joint Motion, and remanded the case to the Board for re-adjudication consistent with its Order. 

In January 2011 and May 2012, this claim was remanded for further adjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has PTSD and secondary schizophrenia related by a VA mental health professional to stressors related to fear of hostile military action, and such stressors are consistent with the circumstances of his service.


CONCLUSION OF LAW

The criteria for service connection for PTSD with schizophrenia have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (Wert 2002); 38 C.F.R. § 3.159(b) (2013).

As the Board is granting service connection for an acquired psychiatric disability, namely PTSD, the issue on appeal is substantiated, and there are no further VCAA duties with regard to that issue.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).

This case has a long and complicated history, in which there are multiple diagnoses, including PTSD, depression, anxiety disorder, and schizophrenia, and multiple medical opinions, both in favor of and against a finding of service connection for an acquired psychiatric disability.  For that reason, the Board obtained a Veterans Health Administration opinion in January 2014.  

The opinion, provided by a VA neuropsychologist, acknowledged review of the entire claims file and the complicated disability picture presented by the evidence.  The psychologist determined that the Veteran has current PTSD, of which depression and anxiety are associated symptoms rather than separate disorders.  The opinion stated that PTSD was incurred due to his fear of hostile military activity, such as receiving incoming fire, during service.

The Board notes that the Veteran's service personnel and treatment records were involved in a fire at the National Personnel Records Center (NPRC) in 1973.  Nevertheless, his DD 214 demonstrates his service during the Korean War as a member of the field artillery battalion.  The Board finds that his reports of fear of hostile military activity are consistent with the circumstances of his service.

The VA psychologist has clearly found the Veteran's statements regarding his stressor to be credible, found the claimed stressor sufficient to support a diagnosis of PTSD, and related the symptoms to that stressor.  As the diagnosis of PTSD was based on a stressor involving fear of hostile military activity, which is consistent with his service, the criteria for service connection for PTSD have been met.

The psychologist also noted the evidence of treatment and diagnosis of schizophrenia and found that the diagnosis was accurate.  Although it is possible that his schizophrenia was first manifest in service, the opinion stated that it did not seem to present until later.  Moreover, the opinion noted that PTSD has been shown to increase the risk of later developing psychosis above and beyond the psychotic phenomena that can be experienced with PTSD alone.  The VA psychologist stated that, after considering all of the evidence, it was as likely as not that schizophrenia was incurred due to the Veteran's service-connected PTSD.  

Resolving all doubt in the Veteran's favor, the Board finds that the criteria for service connection for PTSD and schizophrenia have been met.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  





ORDER

Service connection for PTSD with schizophrenia, is granted.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


